 


114 HRES 148 EH: A resolution calling on the Government of Iran to follow through on repeated promises of assistance in the case of Robert Levinson, the longest held United States hostage in our Nation's history.
U.S. House of Representatives
2016-02-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 148 
In the House of Representatives, U. S.,

February 29, 2016
 
RESOLUTION 
A resolution calling on the Government of Iran to follow through on repeated promises of assistance in the case of Robert Levinson, the longest held United States hostage in our Nation's history. 
 
 
Whereas United States citizen Robert Levinson is a retired agent of the Federal Bureau of Investigation (FBI), a resident of Coral Springs, Florida, the husband of Christine Levinson, and father of their seven children; Whereas Robert Levinson traveled from Dubai, United Arab Emirates, to Kish Island, Iran, on March 8, 2007; 
Whereas after traveling to Kish Island and checking into the Hotel Maryam, Robert Levinson disappeared on March 9, 2007; Whereas, in December 2007, Robert Levinson's wife, Christine, traveled to Kish Island to retrace Mr. Levinson's steps and met with officials of the Government of Iran who pledged to help in the investigation; 
Whereas, for more than 8 years, the United States Government has continually pressed the Government of Iran to provide any information on the whereabouts of Robert Levinson and to help ensure his prompt and safe return to his family; Whereas officials of the Government of Iran promised their continued assistance to the relatives of Robert Levinson during the visit of the family to the Islamic Republic of Iran in December 2007; 
Whereas, in November 2010, the Levinson family received a video of Mr. Levinson in captivity, representing the first proof of life since his disappearance and providing some initial indications that he was being held somewhere in southwest Asia; Whereas, in April 2011, the Levinson family received a series of pictures of Mr. Levinson, which provided further indications that he was being held somewhere in southwest Asia; 
Whereas Secretary John Kerry stated on August 28, 2013, The United States respectfully asks the Government of the Islamic Republic of Iran to work cooperatively with us in our efforts to help U.S. citizen Robert Levinson.; Whereas, on September 28, 2013, during the first direct phone conversation between the heads of the Government of the United States and Iran since 1979, President Barack Obama raised the case of Robert Levinson to President of Iran Hassan Rouhani and urged the President of Iran to help locate Mr. Levinson and reunite him with his family; 
Whereas, on August 29, 2014, Secretary of State John Kerry again stated that the United States respectfully request the Government of the Islamic Republic of Iran work cooperatively with us to find Mr. Levinson and bring him home.; Whereas on July 14, 2015, the Governments of the United States, the United Kingdom, France, Russia, China, and Germany concluded 20 months of negotiations with Iran over its nuclear program; 
Whereas, on January 16, 2016, the Government of Iran released five United States citizens detained in Iran, Jason Rezaian of California, Saeed Abedini of Idaho, Amir Mirzaei Hekmati of Michigan, Matthew Trevithick of Massachusetts, and Nosratollah Khosravi-Roodsari; Whereas, on January 17, 2016, President Obama stated even as we rejoice in the safe return of others, we will never forget about Bob, referring to Robert Levinson, and that each and every day but especially today our hearts are with the Levinson family and we will never rest until their family is whole again.; 
Whereas, on January 19, 2016, White House Press Secretary Josh Earnest stated that the United States Government had secured a commitment from the Iranians to use the channel that has now been opened to secure the release of those individuals that we know were being held by Iran * * * to try and gather information about Mr. Levinson’s possible whereabouts;  Whereas, on November 26, 2013, Robert Levinson became the longest held United States hostage in our Nation’s history; and 
Whereas the FBI has announced a $5 million reward for information leading to Mr. Levinson’s safe return: Now, therefore, be it  That the House of Representatives— 
(1)recognizes that Robert Levinson is the longest held United States hostage in our Nation’s history;  (2)notes the repeated pledges by and renewed commitment of officials of the Government of Iran to provide their Government's assistance in the case of Robert Levinson; 
(3)urges the Government of Iran, as a humanitarian gesture, to act on its promises to assist in the case of Robert Levinson and to immediately provide to the United States Government all available information from all entities of the Government of Iran regarding the disappearance of Robert Levinson; (4)urges the President and the allies of the United States to continue to raise with officials of the Government of Iran the case of Robert Levinson at every opportunity, notwithstanding ongoing and serious disagreements the United States Government has with the Government of Iran on a broad array of issues, including Iran’s ballistic missile program, sponsorship of international terrorism, and human rights abuses; and 
(5)expresses sympathy to the family of Robert Levinson for their anguish and expresses hope that their ordeal can be brought to an end in the near future.  Karen L. Haas,Clerk. 